239 Minn. 565 (1953)
URCEL MUGGENBURG, BY PAUL MUGGENBURG, HER FATHER AND NATURAL GUARDIAN,
v.
MYRON F. LEIGHTON AND OTHERS.
SHIRLEY MUGGENBURG
v.
SAME.
MINNEAPOLIS, ST. PAUL & SAULT STE. MARIE RAILROAD COMPANY AND ANOTHER, APPELLANTS.[1]
Nos. 35,956, 35,957.
Supreme Court of Minnesota.
March 27, 1953.
W.J. Quinn, Fordyce W. Crouch, and Philip Stringer, for appellants.
Meagher, Geer, Markham & Anderson and O.C. Adamson II, for respondent Leighton.
PER CURIAM.
Plaintiffs in these actions sued all of the defendants as joint tortfeasors to recover damages for personal injuries. The jury returned verdicts in favor of plaintiffs against defendants Minneapolis, St. Paul and Sault Ste. Marie Railroad Company and Chicago, Milwaukee, St. Paul and Pacific Railroad Company, hereinafter called the railway companies, and in favor of defendant Leighton. Thereafter, the railway-company defendants moved for judgment in their favor notwithstanding the verdict; if that were denied, that judgment be entered against Leighton; and, if those motions were denied, for a new trial. The court denied all motions. An appeal was taken in each action from the order denying such motions. Thereafter, the railway-company defendants made a settlement with plaintiffs. Defendant Leighton now moves to dismiss the appeal on the grounds that the order is not appealable as to him and that the questions raised by the appeal have become moot as against plaintiffs.
*566 The questions raised by the motion now before us are of considerable importance and doubtful.
It is ordered that the motion to dismiss be denied without prejudice to the rights of the moving party to renew the motion when the case is heard on the merits. It is further ordered that the questions raised by the motion may be argued orally at the same time that the case is argued on the merits.
NOTES
[1]  Reported in 57 N.W. (2d) 658.